The conviction is for murder; penalty assessed at confinement in the penitentiary for four years.
The record shows that the motion for new trial was overruled October 11, 1933, at which time notice of appeal was given. The bills of exception herein were filed January 11, 1934, which was ninety-two days after notice of appeal was given. The statement of facts was filed January 17, 1934, which was ninety-eight days after notice of appeal was given. Under the terms of article 760, C. C. P., 1925, both the statement of facts and bills of exception were filed too late, and the motion of the State to strike them out is well taken. See Walker v. State, 14 S.W.2d 1026.
In the absence of a statement of facts we are unable to appraise the exceptions to the court's charge.
No error having been perceived or pointed out, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.